Title: From George Washington to William Duer, 15 March 1779
From: Washington, George
To: Duer, William


Sir,
Head Quarters [Middlebrook] 15th March 1779
The other day, you intimated to me a desire to have an interview with Mr Elliot on Staten Island, with which I expressed my concurrence. My mind being at the time engaged on other matters—I did not advert to the resolve of Congress which makes the previous consent of the State necessary—Having since recollected the restraint, I am under from this circumstance—to prevent delay at the moment you might wish the interview to take place—I think it best to mention it to you—that you may have time to procure a line for the purpose from Governor Clinton. I should be glad it was in my power to save you this trouble, but as I am not at liberty to dispense with the resolve, so you will be sensible that to discriminate might give dissatisfaction—and the precedent would make future applications embarrassing, where there might be good reason to refuse. I am with regard Sir Your most obedt serv.